DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 03/06/2020 for application number 16/811,999. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.   
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/05/2020, 02/25/2021 and  08/18/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5, 8, 13, 15, 17 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima [US Pub. No.: 2020/0305259 A1].
Re. Claim 1, Kojima [US Pub. No.: 2020/0305259 A1] discloses:
A system for endoscopic imaging [endoscopic imaging system |Fig.1, 0016], the system comprising: an emitter for emitting pulses of electromagnetic radiation [an outline of color balance adjustment performed in a strobe light emission preparation state before the light source control unit makes a shift to a strobe observation mode according to the embodiment |0011]; 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation [image processor for comprises a pixel array to capture reflected images|0037]; 
and a controller in electronic communication with the emitter and the image sensor [a control device 4 that performs predetermined image processing on an imaging signal generated by the endoscope 2 and controls each portion of the endoscope system 1, a light source device 5 that supplies illumination light emitted to the subject to the endoscope 2, and a display device 6 that displays an image corresponding to an image signal generated by the control device 4 performing image processing. |0017], wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency [The first light source unit 51 performs pulse emission with a pulse width of a pulse current applied from the light source control unit 59, and performs pulse emission with a light emission amount corresponding to the pulse current value. |0046]; 
wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user [The vibration frequency detection unit 404 detects the frequency (sound band frequency) of the sound data input from the sound input device 3 via the cord 31 and the connector 311, and outputs the detection result to the control unit 406 and the light source device 5. This sound data is generated from the vocal cords of a subject. |0040]; 
and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm [The second light source unit 52 emits light in a green wavelength band (wavelength band of 500 nm to 600 nm) |0047]; 
electromagnetic radiation having a wavelength from about 565 nm to about 585 nm [The second light source unit 52 emits light in a green wavelength band (wavelength band of 500 nm to 600 nm) |0047]; 
or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm [the light source control unit 59 causes the second light source unit 52 and the fourth light source unit 54 to emit light so that the green and purple light beams are combined (synthesized) into narrow band light (for example, the wavelength band of 390 nm to 445 nm+530 nm to 550 nm) in the NBI observation mode based on the detection results of the second detection unit 56 and the fourth detection unit 58.|0081].

Re. Claim 2, Kojima discloses:
wherein the controller is further configured to continuously determine the vibration frequency of the vocal cords of the user and adjust the strobing frequency of the emitter in accordance with the vibration frequency of the vocal cords [the light source control unit 59 ….the light source device 5 returns to Step S106 described above, and the color balance is adjusted in the strobe observation mode until a sound signal indicating a frequency cycle of sound is input from the vibration frequency detection unit 404 of the control device 4 |0072].

Re. Claim 3, Kojima discloses:
wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: determining the vibration frequency of the vocal cords of the patient [controller 4 comprises multiple processors for executing instructions specifically control unit 406, vibration frequency detection unit 404 and light source control unit 59 are used together to determine a vibration frequency |0072]; 
calculating the strobing frequency based on the vibration frequency [pulse current value is set based on vibration |Fig.2, 0054 ]; 
causing the emitter to emit the pulses of electromagnetic radiation at the strobing frequency [vibration is used to control pulse current value |0054]; 
and suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter [vibration is used to control pulse current value |0054].

Re. Claim 5, Kojima discloses: 
a microphone for sensing sound emitted by the user such that the vibration frequency of the vocal cords of the user can be calculated based on the sound [The sound input device 3 includes a microphone|0023].

Re. Claim 8, Kojima discloses:
wherein the single wavelength of electromagnetic radiation comprises one or more of: a red wavelength of visible light [Red light emitted |0025, 0048]; 
a green wavelength of visible light [Green light emitted |0025, 0048]; 
a blue wavelength of visible light [Blue light emitted |0025, 0048]; 
or a hyperspectral wavelength of electromagnetic radiation [The light source device 5 emits white light combined by emitting light of red, green, and blue at the same time, or special light used for NBI (Narrow Band Imaging) observation and infrared light observation to the endoscope 2 via the connector 232 and the universal cord 23, under the control of the control device 4. |0025], wherein the hyperspectral wavelength comprises one or more of the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm, or from about 565 nm to about 585 nm, or from about 900 nm to about 1000 nm [the light source control unit 59 causes the second light source unit 52 and the fourth light source unit 54 to emit light so that the green and purple light beams are combined (synthesized) into narrow band light (for example, the wavelength band of 390 nm to 445 nm+530 nm to 550 nm |0046-0049, 0081].

Re. Claim 13, This Claim is interpreted and rejected for the same reason set forth in claim 8.

Re. Claim 15, Kojima discloses:
wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [The light source device 5 emits white light combined by emitting light of red, green, and blue at the same time |0004, 0025].

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 13.

Re. Claim 26. This claim is interpreted and rejected for the same reason set forth in claim 1.
Allowable Subject Matter
5.	Claims 4, 6-7, 9-12, 14, 16, 18-25 and 27-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488